08/09/2017
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned on Briefs June 20, 2017

         JAMES EDWARD BOSTIC, JR. v. STATE OF TENNESSEE

               Appeal from the Criminal Court for Davidson County
                    No. 2013-C-2607 Steve R. Dozier, Judge


                            No. M2017-00087-CCA-R3-PC


The Petitioner, James Edward Bostic, Jr., appeals from the Davidson County Criminal
Court’s summary dismissal of his petition for post-conviction relief from his guilty plea
conviction of possession with intent to manufacture, deliver, or sell less than one-half
gram of cocaine, a Class C felony, for which he is serving a twelve-year sentence as a
Range III, persistent offender. Because the post-conviction court erred in summarily
dismissing his petition as untimely, we reverse its judgment and remand the case for
further proceedings.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Reversed;
                                  Case Remanded

ROBERT H. MONTGOMERY, JR., J., delivered the opinion of the court, in which ALAN E.
GLENN and TIMOTHY L. EASTER, JJ., joined.

James Edward Bostic, Jr., Pikeville, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Leslie E. Price, Senior Counsel;
Glenn R. Funk, District Attorney General; Jenny Charles, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                       OPINION

      The judgment relative to the Petitioner’s conviction was filed on September 19,
2014, and it reflects that the Petitioner received a twelve-year community corrections
sentence. In October 2016, a community corrections violation warrant was issued, and
on October 26, 2016, the trial court revoked the Petitioner’s community corrections
sentence and ordered that he serve the remainder of his twelve-year sentence in the
Department of Correction. The Petitioner filed a petition for post-conviction relief on
December 12, 2016, in which he alleged that he received the ineffective assistance of
counsel in the community corrections revocation proceedings. The post-conviction court
found that the petition was untimely and that the petition did not allege any grounds for
relief that fell into an exception from the statute of limitations, and the court summarily
dismissed the petition. The Petitioner filed a timely notice of appeal.

       The State concedes in its brief that the post-conviction court erred in summarily
dismissing the petition as untimely. In Carpenter v. State, 136 S.W.3d 608 (Tenn. 2004),
our supreme court recognized the right of a post-conviction petitioner to raise an
ineffective assistance of counsel claim relative to community corrections revocation and
resentencing proceedings. Carpenter and cases decided thereafter stand for the
proposition that the Petitioner may proceed with a post convictions claim of ineffective
assistance of counsel, but only as to the counsel who represented him during his
community correction revocation hearing on October 26, 2016. This is true even though
Petitioner was not resentenced after revocation. See Anthony L. Grant, Jr. v. State, No.
M2007-00052-CCA-R3-PC, 2008 WL 4169985, at *4 (Tenn. Crim. App. Sept. 8, 2008)
(interpreting Carpenter, 136 S.W.3d 608 and Baker v. State, 989 S.W.2d 739 (Tenn.
Crim. App. 1998) to mean that “the trial court need not ‘resentence’ a defendant—i.e.,
extend the length of the defendant's sentence—upon revoking a defendant's community
corrections sentence for the defendant to have the right to file a post-conviction
petition”); see also State v. Baby Dashea Nix, No. M2015-02270-CCA-R3-CD, 2016 WL
4578868, at *6 (Tenn. Crim. App. Sept. 1, 2016).

       The claims raised in the present case relate to allegations of ineffective assistance
of counsel in the community corrections revocation proceedings. The post-conviction
court erred in dismissing the petition summarily. In consideration of the foregoing and
the record as a whole, the judgment of the post-conviction court is reversed. The case is
remanded for further proceedings consistent with this opinion.


                                            _____________________________________
                                             ROBERT H. MONTGOMERY, JR., JUDGE




                                            -2-